         Case 6:18-cv-00095 Document 18 Filed on 08/01/19 in TXSD Page 1 of 2




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF TEXAS
                                 VICTORIA DIVISION

ROEL CANALES,                                     §
                                                  §
          Plaintiff,                              §
                                                  §
v.                                                §       CIVIL ACTION NO. 6:18-cv-00095
                                                  §
ALLSTATE TEXAS LLOYD’S,                           §
                                                  §
          Defendant.                              §

                                 NOTICE OF SETTLEMENT

TO THE HONORABLE UNITED STATES DISTRICT JUDGE:

          Defendant ALLSTATE TEXAS LLOYD’S files this Notice of Settlement and respectfully

notifies the Court that on July 19, 2019, Defendant and Plaintiff Roel Canales entered into an

agreement to settle this case. The parties anticipate that within sixty (60) days, a settlement

agreement will be signed by all parties and Agreed Stipulation of Dismissal With Prejudice will be

filed.




NOTICE OF SETTLEMENT                                                                        Page 1
120106613.1
216878-583215
       Case 6:18-cv-00095 Document 18 Filed on 08/01/19 in TXSD Page 2 of 2




                                           Respectfully Submitted,

                                            /s/ Susan E. Egeland
                                           W. NEIL RAMBIN
                                           ATTORNEY-IN-CHARGE
                                           State Bar No. 16492800
                                           Southern District No. 5450
                                           rambindocket@dbr.com
                                           SUSAN E. EGELAND
                                           State Bar No. 24040854
                                           Southern District No. 1804016
                                           susan.egeland@dbr.com
                                           SARA E. INMAN
                                           State Bar No. 24073098
                                           Southern District No. 3008974
                                           sara.inman@dbr.com
                                           DRINKER BIDDLE & REATH LLP
                                           1717 Main Street, Suite 5400
                                           Dallas, Texas 75201
                                           (469) 357-2500 (Telephone)
                                           (469) 327-0860 (Fax)

                                           ATTORNEYS FOR DEFENDANT


                              CERTIFICATE OF SERVICE

       I certify that a true and correct copy of the foregoing document has been served on all
counsel of record via the Court’s CM/ECF system in accordance with the Federal Rules of Civil
Procedure on August 1, 2019.

                                            /s/ Sara E. Inman
                                           SARA E. INMAN




NOTICE OF SETTLEMENT                                                                    Page 2
120106613.1
216878-583215
